DETAILED ACTION
This communication is in response to the application filed on 10/14/20 in which claims 1-14 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohara (US 2003/0101236 A1; published May 29, 2003).

Regarding claim 1, Ohara discloses [a] non-transitory computer-readable storage medium storing a control program readable by a computer of an information processing device, the information processing device including an operation unit, a display, and a communication unit and capable of connecting to a network via the communication unit, and (Ohara, paragraph 150)
the control program, when executed by the computer, causing the information processing device to perform: (Ohara, paragraph 9)
selecting a target device for executing predetermined data processing based on an operation received by the operation unit; (Ohara, paragraphs 89-93, teaches identifying a web page for a scanner or printer based on a received request; Ohara, paragraph 90, teaches the CPU of the first MFP identifies a second MFP and scanner)
receiving an execution instruction by a user, which is for causing the selected target device to execute the predetermined data processing; (Ohara, paragraphs 89-93, teaches executing a scanner access or printer access web page creating procedure)
acquiring identification information of the target device; (Ohara, paragraphs 89-93, teaches obtaining the IP address of the device and type and name of the device for each data arranged in the parameter table)
generating a display URL which is for displaying a specific page on the display by a Web browser, the specific page being a Web page corresponding to the acquired identification information; (Ohara, paragraphs 89-93, teaches creating the web page indicating for each device the device name, IP address and the device type name based on the parameter table; Ohara, paragraph 54, teaches the PC is installed with a web browser for receiving the web page)
determining whether a specific condition is satisfied, the specific condition being a condition for displaying the specific page on the display; and (Ohara, paragraph 97, teaches if the procedure in step 14 has been finished, the access web page of the scanner (or printer) is delivered to the PC)
opening the Web browser by designating the generated display URL after the execution instruction is received and in a case where it is determined that the specific condition is satisfied (Ohara, paragraph 54, teaches the PC is installed with a web browser; Ohara, paragraph 98, teaches that each PC receives the web page delivered and displays the delivered web pages on the display).
Claim 14 is an apparatus claim corresponding to claim 1 and is similarly rejected.

Regarding claim 2, Ohara discloses the invention of claim 1 as discussed above. Ohara further discloses wherein the predetermined data processing executed by the target device includes output processing of outputting data, and (Ohara, paragraphs 89-93, teaches the MFP is used for printing or scanning data)
wherein the opening of the Web browser includes opening the Web browser after transmitting an execution command for executing the output processing to the target device in response to receiving the execution instruction (Ohara, paragraph 54, teaches the PC is installed with a web browser; Ohara, paragraph 90, teaches that the CPU of the MFP executes a scanner data collecting procedure prior to the web page being displayed on the PC (see, paragraph 98)).

Regarding claim 3, Ohara discloses the invention of claim 1 as discussed above. Ohara further discloses wherein the predetermined data processing executed by the target device includes first processing of acquiring predetermined data and transmitting the predetermined data to the information processing device, (Ohara, paragraph 90, teaches the CPU of the MFP collects the name of the device, data including the IP address of the device, the type name of the device and the URL of the scanner function page, and creates a parameter table in which parameters are arranged in a predetermined order; Ohara, paragraph 97, teaches delivering the web page to the CPU to the PC)
wherein the control program, when executed by the computer, causes the information processing device to further perform: 
second processing of saving or outputting the predetermined data transmitted in the first processing, (Ohara, paragraph 96, teaches that the web page identified by the HTTP request is identified from the ROM)
wherein the receiving of the execution instruction includes receiving a first instruction to execute the first processing, and (Ohara, paragraphs 89-93, teaches executing a scanner access or printer access web page creating procedure)
wherein the opening of the Web browser includes opening the Web browser after transmitting an execution command for executing the first processing to the target device in response to receiving the first instruction, after executing the second processing, and in a case where it is determined that the specific condition is satisfied (Ohara, paragraph 54, teaches the PC is installed with a web browser; Ohara, paragraph 90, teaches that the CPU of the MFP executes a scanner data collecting procedure prior to the web page being displayed on the PC (see, paragraph 98); Ohara, paragraph 97, teaches if the procedure in step 14 has been finished, the access web page of the scanner (or printer) is delivered to the PC).

Regarding claim 4, Ohara discloses the invention of claim 1 as discussed above. Ohara further discloses wherein the information processing device is configured to receive display data for displaying the specific page from a server connected via the network, and (Ohara, paragraph 98, teaches the PC receives the web page from the web server of the MFP)
wherein the specific condition includes a condition that the information processing device is connected to the network (Ohara, paragraph 88, teaches that the web page delivering procedure executed by the MFP is initiated when the MFP receives the HTTP request).

Regarding claim 5, Ohara discloses the invention of claim 1 as discussed above. Ohara further discloses wherein the control program, when executed by the computer, causes the information processing device to further perform: 
storing the acquired identification information each time the opening of the Web browser is performed, and (Ohara, paragraph 54, teaches the PC is installed with a web browser; Ohara, paragraph 96, teaches that the web page identified by the HTTP request is identified from the ROM) 
wherein the specific condition includes a condition that the currently acquired identification information is not already stored (Ohara, paragraph 97, teaches if the procedure in step 14 has been finished, the access web page of the scanner (or printer) is delivered to the PC).

Regarding claim 6, Ohara discloses the invention of claim 5 as discussed above. Ohara further discloses wherein the storing of the acquired identification information includes storing an opening time at which the Web browser has been opened in association with the acquired identification information, and (Ohara, paragraph 54, teaches the PC is installed with a web browser; Ohara, paragraph 104, teaches that the MFP starts a timer when the CPU broadcasts an SNMP packet)
wherein the specific condition includes a condition that the currently acquired identification information is already stored and that a first predetermined time has passed since the opening time which is associated with the currently acquired identification information and is already stored at a time when whether the specific condition is satisfied is currently being determined (Ohara, paragraphs 105-107).

Regarding claim 7, Ohara discloses the invention of claim 1 as discussed above. Ohara further discloses wherein the control program, when executed by the computer, causes the information processing device to further perform: 
storing the display URL which is designated when the opening of the Web browser is performed, and (Ohara, paragraph 54, teaches the PC is installed with a web browser; Ohara, paragraph 96, teaches that the web page identified by the HTTP request is identified from the ROM)
wherein the specific condition includes a condition that the generated display URL is not already stored (Ohara, paragraph 97, teaches if the procedure in step 14 has been finished, the access web page of the scanner (or printer) is delivered to the PC).

Regarding claim 8, Ohara discloses the invention of claim 7 as discussed above. Ohara further discloses wherein the information processing device further includes a memory in which a pre-update program is stored, and the computer is configured to update the pre-update program to the control program, and (Ohara, paragraphs 80-81, teaches the MFP is installed with application software for controlling the scanner to operate as a web server, the scanner receives the HTTP request command, retrieves and stores the web page in the ROM)
wherein, after the pre-update program has been updated to the control program, whether the display URL is already stored is determined based on all display URLs including a display URL which had been stored before the pre-update program has been updated to the control program (Ohara, paragraphs 75-76, describes printer control and scanner control URLs in which URLs of the printer and scanner functions are set).

Regarding claim 12, Ohara discloses the invention of claim 1 as discussed above. Ohara further discloses wherein the specific condition includes a condition that the identification information is acquired (Ohara, paragraph 97, teaches if the procedure in step 14, 17, 20 or 21 have been finished, the access web page of the scanner (or printer) is delivered to the PC; Ohara, paragraph 91, teaches that in step 20, for example, the CPU creates a web page indicating the device names, device IP addresses, etc.).

Regarding claim 13, Ohara discloses the invention of claim 1 as discussed above. Ohara further discloses wherein the generating of the display URL includes generating the display URL based on at least one of a type of the control program and a type of the data processing (Ohara, paragraphs 89-93, teaches creating the web page indicating for each device the device name, IP address and the device type name based on the parameter table; Ohara, paragraph 54, teaches the PC is installed with a web browser for receiving the web page; Ohara, paragraph 89, teaches that the CPU identifies the web page requested based on the HTTP request command, the command can be for a web page for the scanner (see paragraph 90)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
11 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara as applied to claim 1 above, and further in view of Nakashima (US 2011/0279846 A1; published Nov. 17, 2011).

Regarding claim 11, Ohara discloses the invention of claim 1 as discussed above. Ohara does not disclose wherein the control program, when executed by the computer, causes the information processing device to further perform: switch a screen that is displayed by executing the control program, the screen being switched between a first state in which the screen is displayed on the forefront of the display and a second state in which the screen is hidden from the display, wherein the receiving of the execution instruction includes receiving the execution instruction in a case where the screen is in the first state, and wherein the specific condition includes a condition that switching from the first state to the second state has not occurred after the receiving of the execution instruction in the case where the screen is in the first state. However, Nakashima, paragraph 115, teaches an embodiment of an MFP where, when the browser accepts a screen transition instruction, if there is a tab which has been switched to be displayed on the background for the reason that a corresponding job is being processed, such tab is switched to be displayed on the foreground. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohara to incorporate the teachings of Nakashima to change the displayed web page to the foreground if a corresponding job (e.g., scanning, printing) is being processed. Doing so would prevent the same operation screen from being displayed in association with a plurality of tabs (Nakashima, paragraph 115).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.